         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOEY WINSTON, KING PRINCE
                  JOEY VERNNARD WINSTON
                  JUNIORS, PRINCESS GWINS, and
                  PRINCESS WINSTON,                                                 JUDGMENT IN A CIVIL CASE
                  Plaintiffs,

                                            V.                                    CASE NUMBER:        4:19CV-235

                  SAVANNAH POLICE DEPARTMENT,
                  CHATHAM COUNTY JAIL, and
                  METROPOLITAN POLICE
                  DEPARTMENT,

                  Defendants.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's order dated January 13, 20202 adopting the Report and

                      Recommendations of the U.S. Magistrate Judge as the opinion of the Court, the Plaintiff's Complaint

                      is dismissed without prejudice. This case stands closed.




            01/13/2020                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
